C-13-11(c)              Case 19-80161       Doc 18     Filed 05/01/19     Page 1 of 1
(4/18)


                                     UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF NORTH CAROLINA
                                             DURHAM DIVISION

In Re:                                                 )
Joshua Andrew Francis            SSN: xxx-xx-3945      )
Kristina Ann Francis             SSN: xxx-xx-8183      )
79 W. Pasture Drive                                    )
Kittrell, NC 27544                                     )
                                                       )
                                                       )       Case No. B-19-80161 C-13D
                                                       )
                                                       )
                                                       )
                         Debtors.                      )

                        NOTICE OF PLAN AND TIME FOR FILING OBJECTION THERETO

         1. The plan filed by the Debtors on March 5, 2019, Docket No. 14 (“Proposed Plan”), will be
confirmed without a hearing after the time period for filing objections has expired unless a timely
objection is filed or the Court issues a further notice of hearing on confirmation.

         2. If a timely objection is filed, a hearing on the objection to confirmation and on
confirmation of the Proposed Plan will be held on June 20, 2019, at 9:30 a.m., in Courtroom, Venable
Center, Dibrell Building, 302 East Pettigrew Street, Suite C280, Durham, NC. The party objecting must
appear at the hearing.

          3. Written, detailed objections must be filed at least seven (7) days before the date set for
hearing on confirmation. Any objection must be filed with the Clerk of Court via CM/ECF or at U.S.
Bankruptcy Court, P.O. Box 26100, Greensboro, NC, 27420-6100, with copies served on (1) Richard M.
Hutson II, Post Office Box 3613, Durham, NC 27702-3613; (2) the Attorney for the Debtors; and (3) the
Debtors. If the objecting party is a business entity other than a sole proprietorship, the objection must
be filed by legal counsel admitted to practice in this Court.

        4. The Debtors and the Attorney for the Debtors are required to appear at any hearing on
confirmation.

             5.   Any order confirming the plan will be served on all parties.



         DATE: May 1, 2019                                     Office of the Clerk
                                                               Reid Wilcox, Clerk
